 

\

EXHIBIT 10.33

FORM OF
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
2004 DISCOUNT STOCK PROGRAM AWARD

          This Award Agreement sets forth the terms and conditions of the award
of RSUs under the Discount Stock Program (“DSP RSUs”) granted to you under The
Goldman Sachs Amended and Restated Stock Incentive Plan (the “Plan”).

          1.      The Plan.  This Award is made pursuant to the Plan, the terms
of which are incorporated in this Award Agreement. Capitalized terms used in
this Award Agreement that are not defined in this Award Agreement have the
meanings as used or defined in the Plan. References in this Award Agreement to
any specific Plan provision shall not be construed as limiting the applicability
of any other Plan provision.

          2.      Award.

          (a)      Form of Award.  The number of DSP RSUs subject to this Award
is set forth in the Award Statement delivered to you. The Award Statement shall
designate your DSP RSUs as either “Base RSUs” or “Discount RSUs.” An RSU is an
unfunded and unsecured promise to deliver (or cause to be delivered) to you,
subject to the terms and conditions of this Award Agreement, a share of Common
Stock (a “Share”) on the Delivery Date or as otherwise provided herein. Until
such delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder, of GS Inc.

          (b)      Certain Conditions Precedent.  YOUR DSP RSU AWARD IS
EXPRESSLY CONDITIONED ON: (I) YOUR BEING A PARTICIPANT IN THE GOLDMAN SACHS
PARTNER COMPENSATION PLAN OR THE GOLDMAN SACHS RESTRICTED PARTNER COMPENSATION
PLAN ON THE DATE OF GRANT AND YOUR EXECUTING ANY AGREEMENT REQUIRED IN
CONNECTION WITH SUCH PARTICIPATION; AND (II) YOUR SIGNING THE RELATED SIGNATURE
CARD AND RETURNING IT TO GS  INC. BY THE DATE SPECIFIED ON THE SIGNATURE CARD.
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, YOUR FAILURE TO MEET THESE
CONDITIONS WILL RESULT IN THE CANCELATION OF YOUR DSP AWARD. YOUR DSP AWARD IS
SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM
PROVISIONS SET FORTH IN PARAGRAPH 13. BY SIGNING AND RETURNING THE RELATED
SIGNATURE CARD YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF ALL OF THE TERMS AND
CONDITIONS OF THIS AWARD AGREEMENT.

          (c)      Status under Shareholders’ Agreement.  The Shares delivered
with respect to this Award will be subject to the Goldman Sachs Shareholders’
Agreement to which you are a party, as amended from time to time (the
“Shareholders’ Agreement”), except those Shares will not be considered “Covered
Shares” as defined in that Agreement. Shares underlying your Base RSUs will not
count toward satisfying your transfer restriction requirements under Section 2.1
of the Shareholders’ Agreement until the Transfer Restrictions described in
Paragraph 3(b)(i)(B) are removed

          3.      Vesting, Delivery and Transfer Restrictions.

          (a)      Vesting.

          (i)      Base RSUs.  Except as provided in Paragraph 2(b), you shall
be fully Vested in all of

 



--------------------------------------------------------------------------------



 



your Outstanding Base RSUs on the Date of Grant, and, subject to Paragraph 10,
neither such Base RSUs, nor the Shares underlying them, shall be forfeitable for
any reason.

          (ii)      Discount RSUs.  Except as provided in this Paragraph 3 and
in Paragraphs 4, 7, 8, 10 and 11, on each Vesting Date you shall become Vested
in the number or percentage of your Outstanding Discount RSUs specified next to
such Vesting Date on the Award Statement (which may be rounded to avoid
fractional Shares). While continued active Employment is not required in order
to receive delivery of the Shares underlying your Discount RSUs that are or
become Vested, all other terms and conditions of this Award Agreement shall
continue to apply, and failure to meet such terms and conditions may result in
the termination of some or all of your Discount RSUs (as a result of which no
Shares underlying such Discount RSUs would be delivered).

          (b)      Delivery and Transfer Restrictions.

          (i)      Base RSUs.

          (A)      Delivery Date.  The Delivery Date with respect to your Base
RSUs shall be the date specified as such on your Award Statement, if that date
is during a Window Period or, if that date is not during a Window Period, the
first Trading Day of the first Window Period beginning after such date. For
purposes of this Agreement, a “Trading Day” is a day on which Shares trade
regular way on the New York Stock Exchange. Except as provided in this
Paragraph 3 and Paragraphs 2, 8, 10 and 11, in accordance with Section 3.23 of
the Plan, reasonably promptly (but in no case more than thirty (30) Business
Days) after the date specified as the Delivery Date, Shares underlying your Base
RSUs (“Base Shares”) shall be delivered to a brokerage or custody account
approved by the Firm.

          (B)      Transfer Restrictions on Base Shares.  Except as provided in
Paragraphs 3(c), 4(a) or 8, until the date specified on your Award Statement as
the “Transferability Date:” (I) your Base Shares shall not be permitted to be
sold, exchanged, transferred, assigned, pledged, hypothecated, fractionalized,
hedged or otherwise disposed of (including through the use of any cash-settled
instrument), whether voluntarily or involuntarily by you (collectively referred
to as the “Transfer Restrictions”) and any purported sale, exchange, transfer,
assignment, pledge, hypothecation, fractionalization, hedge or other disposition
in violation of the Transfer Restrictions shall be void; and (II) if and to the
extent your Base Shares are certificated, the certificates representing your
Base Shares are subject to the restrictions in this Paragraph 3(b)(i)(B) and GS
Inc. shall advise its transfer agent to place a stop order against your Base
Shares. Within 30 Business Days after the Transferability Date (or any other
date described herein the Transfer Restrictions are removed), GS Inc. shall
take, or shall cause to be taken, such steps as may be necessary to remove the
Transfer Restrictions.

          (C)      Escrow.  Pending receipt of any consents deemed necessary or
appropriate by the Firm, Shares in respect of your DSP Award initially may be
delivered into an escrow account meeting such terms and conditions as determined
by the Firm. Any such escrow arrangement shall, unless otherwise determined by
the Firm, provide that (i) the escrow agent shall have the exclusive authority
to vote such Shares while held in escrow and (ii) dividends paid on such Shares
held in escrow may be accumulated and shall be paid as determined by GS Inc. in
its discretion. By accepting your DSP Award, you have agreed to execute such
documents and take such steps as may be deemed necessary or appropriate by the
Firm to establish and maintain any such escrow account.

          (ii)      Discount RSUs.  The Delivery Date with respect to your
Outstanding Vested Discount RSUs shall be the date specified as such on your
Award Statement, if that date is during a Window Period or, if that date is not
during a Window Period, the first Trading Day of the first Window Period
beginning after such date. Except as provided in this Paragraph 3 and in
Paragraphs 2, 4(b), 5, 6, 7, 8, 10 and 11, in accordance with Section 3.23 of
the Plan, reasonably promptly (but in no case more than thirty (30) Business
Days) after any date specified as the Delivery Date (or any other date delivery
of Shares is called for hereunder), Shares underlying the

2



--------------------------------------------------------------------------------



 



number or percentage of your then Outstanding Discount RSUs with respect to
which the Delivery Date (or other date) has occurred (which number of Shares may
be rounded to avoid fractional shares) shall be delivered to a brokerage or
custody account approved by the Firm,

          (iii)      Certain “Covered Employees.”  Notwithstanding the
foregoing, if you are or become considered by GS Inc. to be one of its “covered
employees” within the meaning of Section 162(m) of the Code, then you shall be
subject to Section 3.21.3 of the Plan, as a result of which delivery of your
Shares may be delayed.

          (iv)      Right to Deliver Cash or Other Property.  In accordance with
Section 1.3.2(i) of the Plan, in the discretion of the Committee, in lieu of all
or any portion of the Shares otherwise deliverable in respect of all or any
portion of your DSP RSUs, the Firm may deliver cash, other securities, other
Awards or other property, and all references in this Award Agreement to
deliveries of Shares shall include such deliveries of cash, other securities,
other Awards or other property.

          (c)      Death.  Notwithstanding any other provision of this Award
Agreement, if you die prior to the Delivery Date with respect to your DSP RSUs
and/or the Transferability Restrictions with respect to your Base Shares, as
soon as practicable after the date of death and after such documentation as may
be requested by the Committee is provided to the Committee: (i) your Base Shares
and the Shares underlying all of your then Outstanding DSP RSUs shall be
delivered to the representative of your estate; and (ii) the Transfer
Restrictions then applicable to your Base Shares shall be removed.

          4.      Termination of Employment.

          (a)      Base Shares.  Unless the Committee determines otherwise, if
your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm (other than by reason of Extended Absence or
solely as a result of “downsizing” as provided in Paragraph 7(b)), the Transfer
Restrictions will be removed as soon as practicable after the date your
Employment so terminates. If your Employment terminates by reason of Extended
Absence or solely by reason of a “downsizing” as provided in Paragraph 7(b), the
Transfer Restrictions shall continue to apply to your Base Shares until the
Transferability Date in accordance with Paragraph 3(b)(i)(B) hereof.

          (b)      Discount RSUs.  Unless the Committee determines otherwise,
except as provided in Paragraphs 3(c), 7 and 8, if your Employment terminates
for any reason or you otherwise are no longer actively employed with the Firm,
your rights in respect of your Discount RSUs (but not your Base RSUs) that were
Outstanding, but that had not yet become Vested, immediately prior to your
termination of Employment immediately shall terminate, such Discount RSUs shall
cease to be Outstanding, and no Shares shall be delivered in respect thereof.

          5.      Termination of Discount RSUs and Non-Delivery of Shares. 
Unless the Committee determines otherwise, and except as provided in Paragraphs
7 and 8, your rights in respect of all of your Outstanding Discount RSUs
(whether or not Vested), immediately shall terminate, such Discount RSUs shall
cease to be Outstanding, and no Shares shall be delivered in respect thereof if:

          (a)      you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 13 or
Section 3.17 of the Plan;

          (b)      any event that constitutes Cause has occurred;

          (c)      you, in any manner, directly or indirectly, (A) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (B) interfere with or

3



--------------------------------------------------------------------------------



 



damage (or attempt to interfere with or damage) any relationship between the
Firm and any Client, (C) Solicit any person who is an employee of the Firm to
resign from the Firm or to apply for or accept employment with any Competitive
Enterprise or (D) on behalf of yourself or any person or Competitive Enterprise
hire, or participate in the hiring of, any Selected Firm Personnel, or identify,
or participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise;

          (d)      you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. By accepting the delivery of
Shares under this Award Agreement, you shall be deemed to have represented and
certified at such time that you have complied with all the terms and conditions
of the Plan and this Award Agreement;

          (e)      the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm, including, without limitation, any offer letter, employment agreement, the
Shareholders’ Agreement, or any other shareholders’ agreement to which other
similarly situated employees of the Firm are a party; or

          (f)      as a result of any action brought by you, it is determined
that any of the terms or conditions of this Award Agreement are invalid.

For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked, and (ii) any Managing Director of the Firm.

          6.      Repayment.  The provisions of Section 2.6.3 of the Plan (which
requires Award recipients to repay to the Firm amounts delivered to them if the
Committee determines that all terms and conditions of this Award Agreement in
respect of such delivery were not satisfied) shall apply to your Discount RSUs,
but not your Base RSUs or Base Shares.

          7.      Extended Absence and Downsizing.

          (a)      Extended Absence.

          (i)      Notwithstanding any other provision of this Award Agreement,
but subject to Paragraph 7(a)(ii), solely with respect to any Discount RSUs that
were Outstanding but that had not yet become Vested prior to your termination of
Employment by reason of Extended Absence, the condition set forth in Paragraph
4(b) shall be waived with respect to any such Discount RSUs (as a result of
which such Discount RSUs shall become Vested), but all other terms and
conditions of this Award Agreement shall continue to apply. Any termination of
Employment by reason of Extended Absence shall not affect your Base RSUs or Base
Shares, and the Transfer Restrictions shall continue to apply until the
Transferability Date as provided in Paragraph 3(b)(i)(B).

          (ii)      Without limiting the application of Paragraph 4(b), your
rights in respect of your Outstanding Discount RSUs that become Vested in
accordance with Paragraph 7(a)(i) immediately shall terminate, such Outstanding
Discount RSUs shall cease to be Outstanding, and no Shares shall be delivered in
respect thereof if, prior to the original Vesting Date with respect to such
Discount RSUs, you (i) form, or acquire a 5% or greater equity ownership, voting
or profit participation interest in, any Competitive Enterprise, or
(ii) associate in any capacity (including, but not limited to, association as an
officer, employee, partner, director, consultant, agent or advisor) with any
Competitive Enterprise.

4



--------------------------------------------------------------------------------



 



          (b)      Downsizing.

          (i)      Notwithstanding any other provision of this Award Agreement
and subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated solely by reason of a
“downsizing,” the condition set forth in Paragraph 4(b) shall be waived with
respect to a portion of your Discount RSUs that were Outstanding but that had
not yet become Vested prior to your termination of Employment by reason of
“downsizing,” as a result of which you shall become Vested in a portion of such
Discount RSUs, determined with respect to each remaining Vesting Date by
multiplying the number of Discount RSUs that would become Vested on each
remaining Vesting Date by a fraction, the numerator of which is the number of
months from the Date of Grant to the date your Employment terminated and the
denominator of which is the number of months from the Date of Grant to the
applicable Vesting Date, but all other terms and conditions of this Award
Agreement shall continue to apply. Your termination of Employment by reason of
“downsizing” shall not affect your Base Shares, and the Transfer Restrictions
shall continue to apply until the Transferability Date as provided in Paragraph
3(b)(i)(B).

          (ii)      Whether or not your Employment is terminated solely by
reason of a “downsizing” shall be determined by the Firm in its sole discretion.
No termination of Employment initiated by you, including any termination claimed
to be a “constructive termination” or the like or a termination for good reason,
will be solely by reason of a “downsizing.”

          8.      Change in Control. Notwithstanding anything to the contrary in
this Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all Shares underlying your then
Outstanding DSP RSUs, whether or not Vested, shall be delivered, and the
Transfer Restrictions with respect to your Base Shares shall be removed.

          9.      Dividend Equivalent Rights. Each of your DSP RSUs shall
include a Dividend Equivalent Right. Accordingly, with respect to each of your
Outstanding DSP RSUs, at or after the time of distribution of any regular cash
dividend paid by GS Inc. in respect of a Share the record date for which occurs
on or after the Date of Grant, you shall be entitled to receive an amount (less
applicable withholding) equal to such regular dividend payment as would have
been made in respect of the Share underlying such Outstanding DSP RSU. Payment
in respect of a Dividend Equivalent Right shall be made only with respect to DSP
RSUs that are Outstanding on the payment date. Each Dividend Equivalent Right
shall be subject to the provisions of Section 2.8.2 of the Plan.

          10.      Certain Additional Terms, Conditions and Agreements.

          (a)      The delivery of Shares in respect of your DSP RSUs is
conditioned on your satisfaction of any applicable withholding taxes in
accordance with Section 3.2 of the Plan.

          (b)      Your rights in respect of your Discount RSUs are conditioned
on your becoming a party to any shareholders’ agreement to which other similarly
situated employees of the Firm are a party.

          (c)      Your rights in respect of your DSP RSUs are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
(as described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.

          (d)      You understand and agree, in accordance with Section 3.3 of
the Plan, by accepting this

5



--------------------------------------------------------------------------------



 



Award, you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference.

          (e)      You understand and agree, in accordance with Section 3.22 of
the Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your DSP RSUs in accordance with such rules and
procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with your Award,
including without limitation, such brokerage costs or other fees or expenses in
connection with the sale of Shares delivered to you hereunder in respect of your
DSP RSUs.

          (f)      GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under this Award Agreement or under any separate agreement with GS
Inc.). GS Inc. may advise the transfer agent to place a stop order against any
legended Shares.

          11.      Right of Offset. The obligation to deliver Shares under this
Award Agreement or to remove the Transfer Restrictions is subject to Section 3.4
of the Plan, which provides for the Firm’s right to offset against such
obligation any outstanding amounts you owe to the Firm and any amounts the
Committee deems appropriate pursuant to any tax equalization policy or
agreement.

          12.      Amendment. The Committee reserves the right at any time to
amend the terms and conditions set forth in this Award Agreement, and the Board
may amend the Plan in any respect; provided that, notwithstanding the foregoing
and Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend this Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

          13.      Arbitration; Choice of Forum. BY ACCEPTING THIS DSP AWARD,
YOU UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.

          14.      Non-transferability. Except as otherwise may be provided by
the Committee, and subject to Paragraph 3 hereof, the limitations on
transferability set forth in Section 3.5 of the Plan shall apply to this DSP
Award. Any purported transfer or assignment in violation of the provisions of
this Paragraph 14 or Section 3.5 of the Plan shall be void.

6



--------------------------------------------------------------------------------



 



          15.      Governing Law. YOUR DSP RSU AWARD SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAWS.

          16.      Headings. The headings in this Award Agreement are for the
purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.

          IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

            THE GOLDMAN SACHS GROUP, INC.
      By:          Name:   Henry M. Paulson, Jr.      Title:   Chairman and
Chief Executive Officer     

7